DETAILED ACTION
This Office action is response to an Amendment for Application No. 16/951,627 filed on May 3, 2022. In this amendment, no claims were added or canceled. 

Claims 1-21 are pending, and have been examined, and have been rejected.

The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.

Priority
	Acknowledgment is made of applicant’s claim for priority to Provisional Application No. 62/936,834 filed on November 18, 2019.

Response to Argument
In summary, all claims remain rejected.

Regarding: The Rejection of the Claims under 35 U.S.C. § 101 
Applicant’s arguments have been considered, but are not persuasive, as follows.
The Applicant essentially argues briefly,
It is plainly apparent from the language of the amended claim 1 that such a method is clearly not a) mathematical concepts (mathematical relationships, mathematical formulas or equations, and mathematical calculations); b) certain methods of organizing human activity; and c) mental processes. Therefore, the claims are directed to patentable subject matter. 
Moreover, applicant respectfully submits that independent claim 1 has been amended to more particularly point out and distinctly claim the subject matter which applicant regards as the invention. In light of these amendments, the Examiner's rejection does not address all of the features of the claims as amended. Accordingly, the Examiner's rejection is moot with respect to the currently recited claims. Accordingly, applicant respectfully requests that the rejections of the claims under 35 U.S.C. § 101 be withdrawn. 

The Examiner respectfully replies:
Independent claims remain rejected below, for reasons as discussed fully in the rejection. Arguments are generic, and the reasons for the rejections are discussed in the rejection below. 

Regarding: The Rejection of the Claims under 35 U.S.C. § 112(b) 
Applicant’s amendments to the claims overcome the rejections, and accordingly the rejections are removed.

Regarding: The Rejection of the Claims under 35 U.S.C. § 103 

Applicant essentially argues that the cited portions of the references do not teach the several amended limitations.  The Examiner respectfully replies that new references are used to reject the amended limitations, which is necessitated by amendment.

Applicant also argues that Marchisio does not teach, “generate a fractal using the fractal generation parameters,” but simply asserts this, and does not specifically point out how the language of the claims patentably distinguishes them from the references.  Please refer to the rejection for details of how the claim is rejected. Accordingly, the argument is not persuasive.

Applicant also argues that Marchisio does not teach, “generating, using the hardware processor, an array that represents the particular geographic location based on the fractal and the area information,” however, Marchisio is not relied upon to teach the limitation. Rather Lau is cited to teach the limitation.  Accordingly, the argument is not persuasive.

Applicant also argues that Lau does not teach, “generating, using the hardware processor, one or more maps of the particular geographic location using the array.” The Examiner respectfully replies that the rejection recites:
generating, using the hardware processor (Lau, [Abstract], “Conventionally, land use and transport interaction is studied through computer simulation using large-scale integrated land use and transport models.”), one or more maps of the particular geographic location using the array (Lau, [Figs. 2, 4, and 5] - Examiner’s Note: Lau discloses generating fractal maps with respect to locations of urban development including residential, businesses, and rural spaces, which under the broadest reasonable interpretation, represents using one or maps generated the “array”.)
 However, Applicant simply asserts that the Lau reference does not teach the limitation, and does not specifically point out how the language of the claims patentably distinguishes them from the references.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Regarding Claim 1, in view of Step 1, the claimed invention is directed to a statutory category of a process or machine.  
	In view of Step 2A, Prong One, the claims are directed to a judicial exception as an abstract idea, specifically a mental process. The limitations “ generating a fractal using the fractal generation parameters; generating an array that represents the particular geographic location based on the fractal and the area information, wherein the array divides the geographic location into a plurality of cells in which each cell is assigned to at least one of the first land use type and the second land use type based on a value of the fractal for a cell; and generating one or more maps of the particular geographic location using the array; and ...update the one or more generated maps of the particular geographic location” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” an array and map based on the array, in the context of this claim, encompasses the user manually using a pen and paper to generate a map. Similarly, “...,” encompasses the user manually using a pen and paper to generate a map.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	In view of Step 2A, Prong Two, the limitation of “using a hardware processor” are no more than mere instructions to apply the exception using a generic computer component. Further, the penultimate step of the claim recites “generating, using the hardware processor, one or more maps of the particular geographic location using the array”, which is a pure mental process of concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for a generic computer component. The last step of the claim recites, “causes the user interface to update the one or more generated maps of the particular geographic location, is no more than mere instructions to apply the exception using a generic computer component. The limitation does not add any functionality to improve the claimed method of generating a map. Accordingly, there are no additional elements that provide or amount to significantly more than the judicial exception. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application, “... limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application”, “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group”, see MPEP 2106.05(h). The claim also recites, “receiving area allocation information for a particular geographic location in a user interface, wherein the area allocation information includes a first area value allocated for a first land use type and a second area value allocated for a second land use type; receiving fractal generation parameters in the user interface , wherein  the fractal generation parameters include one or more roughness parameters, and one or more density parameters;“ which are merely insignificant extra-solution data gathering steps, which do not integrate the claim into a practical application.  The claim also recites, “causing the one or more generated maps of the particular geographic location to be presented in a user interface,” which is merely insignificant extra-solution data outputting step, which do not integrate the claim into a practical application. The claim also recites, “modifying one of the area allocation information and the fractal generation parameters in the user interface...” which is merely an insignificant extra-solution data gathering step, which does not integrate the claim into a practical application.

	In view of Step 2B, the limitation “generating, using the hardware processor, one or more maps of the particular geographic location using the array” is an additional element that does not amount to be significantly more than the judicial exception.  Further, as discussed above, the additional limitations, “causes the user interface to update the one or more generated maps of the particular geographic location, is no more than mere instructions to apply the exception using a generic computer component. The limitation does not add any functionality to improve the claimed method of generating a map. Accordingly, there are no additional elements that provide or amount to significantly more than the judicial exception. The claim also recites additional element, “receiving area allocation information for a particular geographic location in a user interface, wherein the area allocation information includes a first area value allocated for a first land use type and a second area value allocated for a second land use type; receiving fractal generation parameters in the user interface , wherein  the fractal generation parameters include one or more roughness parameters, and one or more density parameters;“ which are merely insignificant extra-solution data gathering steps, which do not integrate the claim into a practical application.  The claim also recites, “causing the one or more generated maps of the particular geographic location to be presented in a user interface,” which is merely insignificant extra-solution data outputting step, which do not integrate the claim into a practical application. The claim also recites, “modifying one of the area allocation information and the fractal generation parameters in the user interface...” which is merely an insignificant extra-solution data gathering step, which does not integrate the claim into a practical application.   Accordingly, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
	Therefore, Independent Claims 1, 8, and 15 which recite the same limitations and subject matter are rejected.

	Claims 2-7, 9-14, and 16-20 merely recite additional aspects to generate a map. For example, 	Claim 2 recites “receive a distribution of different land types”, which merely represents data gathering, and “assigning one or more regions” to the respective land type, which merely represents a mental process of “assigning” regions based on the land type using pen and paper.
	Claim 3 recites creating “cells” or a “grid” with respect to the array and “assigning” values to the cells according to land use types using pen and paper.
	Claim 4 recites a mental process of “assigning” a land type with respect to the values of the “cells” of using pen and paper.
	Claim 5 recites a mental process utilizing “arrays” and a mathematical concept, using a “fractal generation algorithm”, which under the broadest reasonable interpretation, represents a mathematical midpoint displacement technique (Refer to instant application, [0023]). 
	Claim 6 further recites the mathematical concept including calculations utilizing vectors and percentages.
	Claim 7 recites a mathematical concept, including calculations of the “fractal generation algorithm” and “roughness parameters” which merely represents values associated with the arrays.
	Claims 9-14 and 16-20 contains similar limitations and subject matter using a “hardware processor” which are no more than mere instructions to apply the exception using a generic computer component. Therefore, Claims 9-14 and 16-20 are also rejected for similar reasons.
	All of the dependent claims could practically be performed in the mind and therefore the dependent claims are also rejected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 - 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claims 1, 8, and 15, the claim 1 recites in line 12, “the area information.” The term has insufficient antecedent basis. The term appears to want to be “area allocation information,” (in line 2), but it is unclear whether “area allocation information” is the intended antecedent basis. Thus the metes and bounds of the claim are uncertain.  Claims 8 and 15 are rejected for analogous reasons. For the purpose of claim examination, the antecedent basis is assumed to be, “area allocation information.”    All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-11, 14-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Marchisio et al. (U.S. Patent Publication No. 2015/0371115 A1, hereinafter “Marchisio”) in view of Lau (Non-Patented Literature, “A cellular automation model for urban land user simulation”) further in view of Li (Baihua Li et al., “Fractal Cityscape,” 2010, The International Journal of Virtual Reality, volume 9, number 4, pages 7-12).

	Regarding Claim 1, Marchisio discloses a method for generative design, the method comprising:
		receiving, using the hardware processor (Marchisio, [0055], “CPU 102 may include one or more processors 103 such as, for example, a processor from one of the Intel, ARM, Qualcomm, and AMD families of microprocessors.”), fractal generation parameters (Marchisio, [0085-0087], “One example of a feature extraction module 450 that may execute in the feature extraction system 400 described above is a fractal dimension feature extraction module.” [0091], “In turn, a fractal map may be generated that is an aggregation of information from each unique N×N subdivision 910 of the original image 900.”) Marchisio, a fractal dimension is a roughness parameter,  [0085-0087], “One example of a feature extraction module 450 that may execute in the feature extraction system 400 described above is a fractal dimension feature extraction module.”), 
	generating, using the hardware processor (Marchisio, [0055], “CPU 102 may include one or more processors 103 such as, for example, a processor from one of the Intel, ARM, Qualcomm, and AMD families of microprocessors.”), a fractal using the fractal generation parameters [0089], “In turn, a fractal map may be generated that is an aggregation of information from each unique N×N subdivision 910 of the original image 900.”);
	
	(Examiner’s Note: This limitation will be disclosed by Lau.).

	
Marchisio does not expressly disclose:
receiving, using a hardware processor, area allocation information for a particular geographic location in a user interface, wherein the area allocation information includes a first area value allocated for a first land use type and a second area value allocated for a second land use type; 

 in the user interface, 

generating, using the hardware processor, an array that represents the particular geographic location based on the fractal and the area allocation information, wherein the array divides the geographic location into a plurality of cells in which each cell is assigned to at least one of the first land use type and the second land use type based on a value of the fractal for a cell;

generating, using the hardware processor, an array that represents the particular geographic location based on the fractal and the area information 
generating, using the hardware processor, one or more maps of the particular geographic location using the array.

Causing, using the hardware processor, the one or more generated maps of the particular geographic location to be presented in a user interface, wherein modifying one of the area allocation information and the fractal generation parameters in the user interface causes the user interface to update the one or more generated maps of the particular geographic location.

Li teaches: receiving, using a hardware processor, area allocation information for a particular geographic location in a user interface (page 11, figure 11, shows a user interface on a computer (hardware processor), to provide area allocation information (e.g. Land-use allocation on the screen)  for a location (city),

    PNG
    media_image1.png
    677
    592
    media_image1.png
    Greyscale


), wherein the area allocation information includes a first area value allocated for a first land use type and a second area value allocated for a second land use type (page 11, figure 11, area allocation information (e.g. Land-use allocation on the screen)  shows a value of 16.7 allocated for Open space, and a value 16.7 allocated for  Industry+ Factory,


    PNG
    media_image1.png
    677
    592
    media_image1.png
    Greyscale

);

receiving, using the hardware processor, fractal generation parameters in the user interface, wherein the fractal generation parameters includepage 11, density in user interface, and block size is also a density parameter, as shown on page 10 below,

    PNG
    media_image1.png
    677
    592
    media_image1.png
    Greyscale

Page 10, polygon size is a density, 

    PNG
    media_image2.png
    117
    515
    media_image2.png
    Greyscale

).



generating, using the hardware processor, an array that represents the particular geographic location based on the fractal and the area allocation information (page 11, figures 9 and 10 show an array of a geographic location which integrates fractal city with area allocation probabilities shown above, generated by a computer (hardware processor),


    PNG
    media_image3.png
    1335
    518
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    794
    515
    media_image4.png
    Greyscale

), wherein the array divides the geographic location into a plurality of cells in which each cell is assigned to at least one of the first land use type and the second land use type based on a value of the fractal for a cell (page 11, figures 9 and 10 show an array of cells where each cell has an assigned land use type based on the location of the fractal where the land use probability is dependent on distance from the center (see page 10 below),


    PNG
    media_image3.png
    1335
    518
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    794
    515
    media_image4.png
    Greyscale

Page 10, land use probability is dependent on distance from the center, 

    PNG
    media_image5.png
    287
    516
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    76
    512
    media_image6.png
    Greyscale

);

Causing, using the hardware processor, the one or more generated maps of the particular geographic location to be presented in a user interface, (page 11, figure 10, generated maps presented in a user interface by a computer,

    PNG
    media_image4.png
    794
    515
    media_image4.png
    Greyscale

)
wherein modifying one of the area allocation information and the fractal generation parameters in the user interface causes the user interface to update the one or more generated maps of the particular geographic location (page 11, user interface with area allocation information and fractal generation parameter of block size, and a button to run the program at the bottom which would generate the maps in the user interface,

    PNG
    media_image1.png
    677
    592
    media_image1.png
    Greyscale


Page 10, block size is a fractal generation parameter,

    PNG
    media_image2.png
    117
    515
    media_image2.png
    Greyscale

)

However, Lau discloses 
	generating, using the hardware processor (Lau, [Abstract], “Conventionally, land use and transport interaction is studied through computer simulation using large-scale integrated land use and transport models.”), one or more maps of the particular geographic location using the array (Lau, [Figs. 2, 4, and 5] - Examiner’s Note: Lau discloses generating fractal maps with respect to locations of urban development including residential, businesses, and rural spaces, which under the broadest reasonable interpretation, represents using one or maps generated the “array”.)
	Marchisio and Li and Lau are each and respectively analogous to the instant application because they are from the same field of endeavor of urban and land design. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Lau’s design to view the complex fractal map associated with the allocated urban parameters of the array, i.e., residential, commercial, rural areas (Lau, [Page 19], “This study attempts to find an alternative modelling approach by developing a land use simulation model using cellular automation (CA). The essence of CA is that simple local actions lead to complex global behavioural patterns. The whole system behaves as a self-organising, self-evolving entity based on some transition rules. The model rests on a conceptual framework in which urban land use and transport interaction is characterised as an outcome of aggregate supply and demand.). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate the teachings of Li with the teachings of Marchisio due to the several benefits recited in Li, including (page 12):
 
    PNG
    media_image7.png
    67
    479
    media_image7.png
    Greyscale


	Regarding Claim 2, Marchisio discloses the method of claim 1, further comprising:
	receiving a distribution of different land use types for the particular geographic location (Marchisio, [0084], “In this regard, it may be appreciated that certain feature modules 450 capable of generating feature layers may provide particularly relevant features for use in land use classification.” [0112], “Other examples may also be provided such as in an application of land use classification where, for example, the histogram for a number of surrounding pixels may provide insight into the type of land use (e.g., a mix of roads, roof and vegetation may indicate a residential area whereas a lack of vegetation may indicate a commercial area). In this regard, the clustering histogram feature extraction module may provide useful information that may be leveraged in further image analysis.” [0121], “For example, as primarily described herein, the classes may correspond to land classification including classes that relate to land classes and/or land use.”); and
	assigning one or more regions of the particular geographic location to one of a plurality of areas based on the distribution of different land use types for the particular geographic location (Marchisio, [0112], “Other examples may also be provided such as in an application of land use classification where, for example, the histogram for a number of surrounding pixels may provide insight into the type of land use (e.g., a mix of roads, roof and vegetation may indicate a residential area whereas a lack of vegetation may indicate a commercial area). In this regard, the clustering histogram feature extraction module may provide useful information that may be leveraged in further image analysis.” [0121], “For example, as primarily described herein, the classes may correspond to land classification including classes that relate to land classes and/or land use.” [0152-0153], “For instance, as shown in FIG. 7, a user may have provided a number of regions 710 a-710 c corresponding to different classes to be identified from the image data 411.”).

	Regarding Claim 3, Marchisio discloses method of claim 1, but does not expressly disclose the further limitations.
	However, Lau discloses wherein the array that represents the particular geographic location (Lau, [Page 3, 1st paragraph], “In general, CA models can be seen as simplified discrete dynamic systems representing reality in time and space using an n-dimensional array. In a strict CA, a two-dimensional array is used and a neighbourhood in the form of a 3 x 3 template is employed to capture the spatial dynamics occurring in the local area of each cell.” [Table 2] discloses arrays to calculate land uses for individual cells. [Figs. 2, 4, and 5] displays the land distribution of cells based on the land use.) divides the particular geographic location into a plurality of cells each having a cell value (Lau, [Page 3, 1st paragraph], “Within the array the state of each cell changes with time as a function of its previous state and the state of other cells within its neighbourhood based on a set of stated transition rules.”) and wherein each cell of the plurality of cells is assigned to a land use type from a plurality of land use types based on the cell value (Lau, , [Page 3, 1st paragraph], “Within the array the state of each cell changes with time as a function of its previous state and the state of other cells within its neighbourhood based on a set of stated transition rules. [Table 2] discloses arrays to calculate land uses for individual cells. [Figs. 2, 4, and 5] displays the land distribution of cells based on the land use. [Page 2, 4th paragraph, “From a large-scale perspective, these studies revealed that urban form or land use could be measured by a fractal dimension through a natural self-organising procedure during the development process.”).
	Refer to the analysis of Claim 1 for the motivation to combine references.

	Regarding Claim 4, Marchisio discloses method of claim 3, but does not expressly disclose the further limitations.
	However, Lau discloses wherein a first range of cell values is assigned to a residential area (Lau, [Figs. 2, 4, and 5] displays “Urban Residential” [Table 2], residential parameters.) , a second range of cell values is assigned to a commercial area (Lau, [Figs. 2, 4, and 5] displays “Industrial” and “Business”  [Table 3], “Business or Commercial” parameters), and a third range of cell values is assigned to a green space area (Lau, [Figs. 2, 4, and 5] displays “Rural Type 1”, “Environmental”, and “Public Purposes”, which under the broadest reasonable interpretation, represents a “green space”.). 
	Refer to the analysis of Claim 1 for the motivation to combine references.

	Regarding Claim 7, Marchisio discloses the method of claim 1, wherein the fractal generation parameters include a roughness parameter that modifies a roughness of edges within the fractal (Marchisio, [0087], “Accordingly, for an image, the gray level values for a given spectral band may be considered as describing a convoluted, two-dimensional surface, the fractal dimension of which may provide information about the “roughness” of the two-dimensional surface defined by the gray level values.”), wherein the fractal is generated using the roughness parameter [0087], “Accordingly, for an image, the gray level values for a given spectral band may be considered as describing a convoluted, two-dimensional surface, the fractal dimension of which may provide information about the “roughness” of the two-dimensional surface defined by the gray level values.”), wherein a first roughness parameter scatters a land use type across the array (Marchisio, [0087], “In this regard, the fractal dimension feature extraction module may be operable to extract feature information in relation to the fractal dimension of one or more portions of an image that may provide useful information regarding the nature of the image. The fractal dimension for a given portion of an image may be determined using any appropriate method for calculation of a fractal dimension.” – Examiner’s Note: Under the broadest reasonable interpretation, a “scatter” merely represents a plurality of objects. Accordingly, Marchisio discloses fractal dimensions relating to one or more portions of an image.), and wherein a second roughness parameter generates clusters of the land use area in the array (Marchisio, [0110], “Another feature extraction module 450 that may be provided is a clustering histogram feature extraction module. The clustering histogram feature extraction module may include computing a histogram of cluster values in a predefined area surrounding a pixel.”).

	Regarding Claim 8, Marchisio discloses a system for generative design, the system comprising:
	a memory (Marchisio, [0056], ““In some embodiments, processors 103 may include specially designed hardware such as application-specific integrated circuits (ASICs), electrically erasable programmable read-only memories (EEPROMs), field-programmable gate arrays (FPGAs), and so forth, for controlling operations of computing device 100. In a specific embodiment, a local memory 101 (such as non-volatile random access memory (RAM) and/or read-only memory (ROM), including for example one or more levels of cached memory) may also form part of CPU 102.”); and
	a hardware processor that, when configured to execute computer executable instructions stored in 	the memory, is configured to (Marchisio, [0056], “CPU 102 may include one or more processors 103 such as, for example, a processor from one of the Intel, ARM, Qualcomm, and AMD families of microprocessors.”):
	Refer to the rejection of Claim 1 which contains similar limitations and subject matter.
	
	Regarding Claim 9, Marchisio and Lau discloses the system of claim 8.
	Refer to the rejection of Claim 2 which contains similar limitations and subject matter.

	Regarding Claim 10, Marchisio and Lau discloses the system of claim 8.
	Refer to the rejection of Claim 3 which contains similar limitations and subject matter.
	
	Regarding Claim 11, Marchisio and Lau discloses the system of claim 10.
	Refer to the rejection of Claim 4 which contains similar limitations and subject matter.

	Regarding Claim 14, Marchisio and Lau discloses the system of claim 8.
	Refer to the rejection of Claim 7 which contains similar limitations and subject matter.

	Regarding Claim 15, Marchisio discloses a non-transitory computer-readable medium containing computer executable instructions that (Marchisio, [0069], “It should be appreciated that the data store 410 may be accomplished via a variety of means common in the art, such as a single physical storage medium”), when executed by a processor, cause the processor to perform a method for generative design (Marchisio, [0056], “CPU 102 may include one or more processors 103 such as, for example, a processor from one of the Intel, ARM, Qualcomm, and AMD families of microprocessors.”), the method comprising:
	Refer to the rejection of Claim 1 which contains similar limitations and subject matter.

	Regarding Claim 16, Marchisio and Lau discloses the non-transitory computer-readable medium of claim 15, wherein the method further comprises:
	Refer to the rejection of Claim 2 which contains similar limitations and subject matter.

	Regarding Claim 17, Marchisio and Lau discloses the non-transitory computer-readable medium of claim 15.
	Refer to the rejection of Claim 3 which contains similar limitations and subject matter.

	Regarding Claim 18, Marchisio and Lau discloses the non-transitory computer-readable medium of claim 17, 	
	Refer to the rejection of Claim 4 which contains similar limitations and subject matter.

	Regarding Claim 21, Marchisio and Lau discloses the non-transitory computer-readable medium of claim 15, 
	Refer to the rejection of Claim 7 which contains similar limitations and subject matter.

Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marchisio et al. (U.S. Patent Publication No. 2015/0371115 A1, hereinafter “Marchisio”) in view of Lau (Non-Patented Literature, “A cellular automation model for urban land user simulation”) further in view of Li (Baihua Li et al., “Fractal Cityscape,” 2010, The International Journal of Virtual Reality, volume 9, number 4, pages 7-12) further in view of Boiangiu et al. (Non-Patented Literature, “A Fractal World: Building Visually-Rich and Fully-Realistic Natural Environments”, hereinafter “Boiangiu”). 

	Regarding Claim 5, Marchisio, Li, and Lau discloses the method of claim 1, 
	wherein the array is an N-dimensional array (Lau, [Page 3, 1st paragraph], “In general, CA models can be seen as simplified discrete dynamic systems representing reality in time and space using an n-dimensional array. In a strict CA, a two-dimensional array is used and a neighbourhood in the form of a 3 x 3 template is employed to capture the spatial dynamics occurring in the local area of each cell.” [Table 2] discloses arrays to calculate land uses for individual cells. [Figs. 2, 4, and 5] displays the land distribution of cells based on the land use.).

	Marchisio, Li, and Lau does not expressly disclose, “wherein the fractal is generated using a fractal generation algorithm.”
	However, Boiangiu discloses wherein the fractal is generated using a fractal generation algorithm (Boiangiu, [Page 105], “Fractal terrains are more realistic than the transcendental terrains, due to the sharp mountain peaks. These fields can be generated using several algorithms, among which the most important are the median shift algorithm, Diamond-Square algorithm and FFT.”) [Page 106], “The Diamond-Square algorithm generates more realistic terrain than the previous algorithm, because the latter one leaves square objects in the field.” – Examiner’s Note: The applicant provides examples of “fractal generation algorithms”, [0023], “For example, in some embodiments, the mechanisms can generate a fractal using any suitable fractal generation algorithm (e.g., a midpoint algorithm, a diamond/square algorithm, and/or any other suitable algorithm).”). 
	Marchisio, Li, Lau, and Boiangiu are each and respectively analogous to the instant application because they are from the same field of endeavor of urban and land design. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Boiangiu’s “fractal generation algorithms” to generate more realistic terrains (Boiangiu, [Page 105], “Fractal terrains are more realistic than the transcendental terrains, due to the sharp mountain peaks. These fields can be generated using several algorithms, among which the most important are the median shift algorithm, Diamond-Square algorithm and FFT.”).

	Regarding Claim 6, Marchisio, Li, and Lau discloses the method of claim 5, 
	wherein a cell of the N-dimensional array (Lau, [Page 3, 1st paragraph], “In general, CA models can be seen as simplified discrete dynamic systems representing reality in time and space using an n-dimensional array. In a strict CA, a two-dimensional array is used and a neighbourhood in the form of a 3 x 3 template is employed to capture the spatial dynamics occurring in the local area of each cell.” [Table 2] discloses arrays to calculate land uses for individual cells. [Figs. 2, 4, and 5] displays the land distribution of cells based on the land use.) is associated with a vector having elements that correspond to each of a plurality of land use types (Lau, [Page 3, 1st paragraph] In a strict CA, a two-dimensional array is used and a neighbourhood in the form of a 3 x 3 template is employed to capture the spatial dynamics occurring in the local area of each cell.” [Page 6, 1st paragraph, “Potentials of a cell to change from its existing land use to other use types are calculated using a geometric formulation of the two indices. A multi-pass land use allocation algorithm is used to assign land use to individual cells on the basis of the calculated potentials.” [Table 2] discloses arrays to calculate land uses for individual cells. [Table 3] discloses a table to allocate the plurality of land use types. [Figs. 2, 4, and 5] displays the land distribution of cells based on the land use type.), and wherein the vector indicates that a portion of the particular geographic location is allocated to a first percentage of residential area (Lau, [Table 3], “Urban Residential”), a second percentage of commercial area (Lau, [Table 3], “Business or Commercial” or “Industrial”), and a third percentage of green space area (Lau, [Table 3], “Rural (Type 1)”).

	Regarding Claim 12, Marchisio, Li, and Lau discloses the system of claim 8.
	Refer to the rejection of Claim 5 which contains similar limitations and subject matter.

	Regarding Claim 13, Marchisio, Li, and Lau discloses the system of claim 12.
	Refer to the rejection of Claim 6 which contains similar limitations and subject matter.

	Regarding Claim 19, Marchisio, Li, and Lau discloses the non-transitory computer-readable medium of claim 15, 
	Refer to the rejection of Claim 5 which contains similar limitations and subject matter.

	Regarding Claim 20, Marchisio, Li, and Lau discloses the non-transitory computer-readable medium of claim 19, 
	Refer to the rejection of Claim 6 which contains similar limitations and subject matter.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:

M. Batty et al., “The fractal simulation of urban structure,”1986, Environment and Planning A, volume 18, pages 1143-1179; teaches simulation of urban land use.

M. Batty et al., “Fractal Cities,”1994, Academic Press, 432 pages; teaches simulation of urban land use, and most of claim 1.

	Ghazali et al. (U.S. Patent Publication No. 2007/0219759 A1) discloses a method for sub-division of a plot of land, including residential, commercial, and green spaces.
	Frankhauser et al. (Non-Patented Literature, “An integrated multifractal modelling to urban and regional planning”) discloses a conceptual framework for the design of multifractal urban or regional development plans that adhere to five planning principles.
	Jing et al. (Non-Patented Literature, “Evaluation of Three-dimensional Urban Expansion: A Case Study of Yangzhou City, Jiangsu Province, China”) discloses four indices, namely weighted average height of buildings, volume of buildings, 3D expansion intensity and 3D fractal dimension are used to quantify the 3D urban expansion. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill whose telephone number is (571)272-7955. The examiner can normally be reached on Monday-Tuesday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney, can be reached on (571)271-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Russ Guill/Examiner, Art Unit 2147                                                                                                                                                                                                        

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147